Citation Nr: 1123704	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-05 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Jackson, Mississippi


THE ISSUE

Entitlement to payment for unauthorized medical expenses totaling $860.00 incurred at a private in-patient facility between January 9, 2009 and January 21, 2009.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1961 to August 1962.

The appellant in this case is the medical provider that provided the Veteran with the medical services in question.  A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 must be the entity that furnished the treatment, the Veteran who paid for the treatment, or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a) (2010).  Thus, the appellant / health care provider has standing in this case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the South Central VA Health Care Network in Jackson, Mississippi, which granted a claim of reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on January 5, 2009 through January 8, 2009.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The appellant filed a timely notice of disagreement with the September 2009 administrative decision, claiming reimbursement for, or payment of, unauthorized medical expenses for treatment incurred on January 9, 2009 through January 18, 2009.  A December 2009 statement of the case denied reimbursement for treatment on those dates and the appellant filed a timely substantive appeal.  In that regard, the Board notes that in the substantive appeal the claimant also claimed reimbursement for services provided on January 21, 2009.  While this treatment visit was not expressly considered by the agency of original jurisdiction (AOJ), the Board notes that the claimed amount of reimbursement, $860.00, was the same in both the notice of disagreement and the substantive appeal.  As such, the treatment at issue appears to have been implicitly considered by the AOJ.  Moreover, the Board notes that the circumstances surrounding the treatment and the bases for the denial of the claims for incurred medical expenses on January 9, 2009 through January 18, 2009 would equally apply to the services provided on January 21, 2009.  As such, a remand to specifically consider the unauthorized medical expenses incurred on January 21, 2009 would serve only to delay adjudication with no benefit flowing to the claimant and, as such, the Board concludes that a remand in this case would serve no useful purpose.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).


FINDINGS OF FACT

1.  The Veteran is not in receipt of service connection for any disability.

2.  The Veteran received medical care between January 9, 2009 and January 21, 2009, in relevant part rehabilitative care rendered by the appellant, following a slip and fall on ice on January 5, 2009 that resulted in a right hip fracture.    

3.  VA payment or reimbursement of the costs of the care on January 9, 2009 through January 21, 2009, was not authorized.

4.  Medical opinions and treatment records indicate that on January 9, 2009 the Veteran's condition had stabilized and, therefore, a transfer to a VA facility could have occurred at that time.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses totaling $860.00 incurred at a private in-patient facility between January 9, 2009 and January 21, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be submitted by the claimant and which portion of the evidence VA will attempt to obtain on behalf of the claimant.  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the claimant has had a fair opportunity to present arguments and evidence in support of its claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the claimant has had ample notice of what might be required or helpful to his case.  For example, the AOJ provided the claimant with a letter discussing what information was needed to establish a right to the requested reimbursement, including the need for records documenting the treatment received.  Thereafter, the SOC provided the claimant with the pertinent laws and regulatory provisions, as well as the basis for the denial of the claim.  A December 2009 letter also explained in detail the requirements for establishing eligibility to reimbursement for the provided services and the basis for denial of eligibility.  VA has satisfied its duties to inform and assist the claimant in this case.  The claimant was provided several opportunities to provide pertinent evidence in support of its claim.  In addition, the claimant was afforded an opportunity to present his argument at a VAMC and a Board hearing.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the claimant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Medical Expense Reimbursement

The appellant has filed a claim for payment or reimbursement for the cost of private medical expenses incurred between January 9, 2009 and January 21, 2009.    

Initially, the Board must determine whether the medical expenses at issue were authorized by VA.  In this case, the Veteran is not in receipt of service connection for any disability, but is receiving nonservice-connected pension benefits.  On January 5, 2009, the Veteran slipped on some ice on his front porch, fell, and fractured his right hip.  He was taken to the emergency room at Baptist Health Medical Center (BHMC).  It is unclear from the record why the Veteran was taken to BHMC rather than the John L. McClellan Memorial Veterans Hospital, which was closer to the Veteran's home and less than a mile from BHMC.  The records note that the Veteran typically received care from the VA, but did not indicate that the Veteran or BHMC contacted the VA about treatment there.  On January 6, 2009, the Veteran underwent a trochanteric nail fixation for his right trochanteric fracture.  On January 8, 2009, the Veteran was referred for rehabilitative therapy.  On January 9, 2009, he was noted to be weak, but his coronary artery disease, history of cerebrovascular accident, hypertension, and other conditions were noted to be stable.  A January 9, 2009 rehabilitation record also noted that the Veteran was stable.  A January 11, 2009 record reiterated that the Veteran's condition was stable.  On January 12, 2009, the Veteran was transferred to an in-patient rehabilitation unit at the BHMC.  A January 12, 2009 rehabilitation assessment indicated that the Veteran was weak and debilitated, but in no acute distress.  The recommendation was physical and occupational therapy in order to increase ambulation, balance, and transfers, increase self care and activities of daily living, and address pain management and safety awareness in order to better facilitate discharge.  The appellant filed a claim for reimbursement, VA granted reimbursement for care from January 5, 2009 through January 8, 2009 and denied reimbursement for the care provided on January 9, 2009 and thereafter.  The appellant appealed the decision seeking reimbursement of those expenses.

When VA facilities are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a Veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52(a)(3) (2010).  

The admission of a Veteran to a non-VA hospital at the expense of VA and under the provisions of 38 U.S.C.A § 1703 must be authorized in advance.  38 C.F.R. § 17.54 (2010); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

In the present case, the appellant claims that the Veteran indicated his treatment at the BHMC had been authorized in advance.  In that regard, the Board notes that the December 2009 Appeal Reconsideration Review specifically found that the treatment was not authorized in advance.    

Moreover, the evidence of record does not show, nor has the appellant provided evidence showing, that the appellant or BHMC received the authorization for treatment from VA that is contemplated by 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  The regulation clearly states that authorization for treatment must be received in advance or, in the case of an emergency, care may be considered authorized if an application is received within 72 hours of treatment.  As noted, there is no evidence of record that authorization for treatment was received in advance; indeed, as the treatment was for an accidental fall that resulted in a right hip fracture, prior authorization would not have been possible.  Nor is there evidence documenting that a proper application for treatment was received within 72 hours of treatment.  

Given the appellant's representations as to what the Veteran may have indicated regarding authorization, the Board has considered whether authorization should have been granted retroactively as contemplated 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.54.  As noted above, the Veteran has no service-connected disabilities, indication that the Veteran's disability was related to treatment received at the VA, indication that the Veteran's injury on January 5, 2009 was of such a type or degree as to preclude treatment by the VA, or any of the other bases for authorization under § 1703.  The only potentially applicable statutory provision is § 1703(a)(3).  However, to meet the criterion under 38 U.S.C.A § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3), the Veteran must have been receiving treatment in a VA facility at the time of the emergency.  Prior VA treatment of a disorder, a telephone call or written notice in an attempt to seek VA treatment made within 72 hours of the Veteran's private hospitalization, and/or agreement by a VA physician to accept a veteran's transfer to a VA facility do not meet this criterion.  See Zimick v. West, 11 Vet. App. 45, 51-52 (1998).

Similar to the facts in the instant case, the Court in Zimick considered whether a veteran could be reimbursed for medical expenses incurred at a private facility.  Specifically, that veteran sought treatment at a private emergency room following a serious injury to the hand and fingers.  The emergency room physician contacted the VA and a VA physician told the private doctor that VA could not perform the required surgery and to send that veteran to a different private hospital for surgery and that VA would pay for the services.  In reliance on this statement, that veteran underwent the surgery at the private facility.  In addition, as in the instant case, the only provision potentially applicable to that veteran was § 1703(a)(3), which permits a contract with a non-VA facility for the furnishing of "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility."  38 U.S.C. 1703(a)(3) (emphasis added).  The Zimick Court found that the statute places determinative emphasis on "receiving" medical services, not on the "provision" of medical services.  Moreover, the Court concluded that this statutory interpretation was reinforced by examination of the implementing regulation, which contemplates "transfer to a public or private hospital which has the necessary staff or equipment."  38 C.F.R. § 17.52(a)(3).  Therefore, in order to "transfer" to a non-VA facility, a patient already would need to be in a VA facility. 

In this case, authorization for the Veteran's treatment under 38 U.S.C.A. § 1703(a)(3) is not warranted.  As outlined in 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) and discussed in Zimick, for such section to apply onset of the emergency condition must originate during period of treatment at a VA facility or stay in a VA nursing home.  In this case, the appellant concedes that the Veteran's January 5, 2009 right hip fracture occurred at his private residence and not at a VA facility.  As such, 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3) are not for application.

Furthermore, to the extent that the Veteran's claimed contact may have been with a specific VA physician or treatment provider, the Court of Appeals for Veterans Claims has determined that "the advice of a doctor to go to a non-VA hospital is not the specific type of authorization contemplated in the regulation."  Smith v. Derwinski, 2 Vet. App. 378, 379 (1992).  Although the specific regulation in Smith, 38 C.F.R. § 17.50d(a), has since been amended, it was of similar content to the current 38 C.F.R. § 17.54.

Accordingly, the Board must conclude that prior authorization for the private medical treatment received on January 5, 2009 through January 21, 2009, was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002).

The Board acknowledges that the rating decision and statement of the case (SOC) did not specifically consider whether the Veteran's medical expenses should have been authorized under 38 U.S.C.A. § 1703 or 38 C.F.R. § 17.54.  As discussed above, however, the relevant facts are not in dispute and the Board finds that as a matter of law the Veteran's medical treatment on January 5, 2009 through January 21, 2009 was not authorized.  There otherwise is no indication of unobtained evidence that could be submitted to support the appellant's claim.  Indeed, the appellant has cited multiple times to the above regulation and has shown familiarity with the requirements to establish authorization for the medical treatment.  Given the foregoing, the Board finds that a remand would serve no useful purpose and that the Veteran is not prejudiced by the Board reaching a decision with respect to whether the medical treatment was authorized.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

The above notwithstanding, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice- connected disabilities associated with and held to be aggravating an adjudicated service- connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2010).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, reimbursement under 38 U.S.C.A. § 1728 is not warranted because the Veteran has no service-connected disabilities and there is no evidence that he was participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 at the time of his right hip fracture on January 5, 2009.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-17.1008 (the implementing regulations).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.002 (2010).  The above-noted criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  As such, failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b) (West 2002); 38 C.F.R. § 17.002(g).

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004 (2010).

As noted above, in this case VA conceded that the Veteran's initial treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at BHMC from January 5, 2009 through January 8, 2009.  VA has not authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from January 9, 2009 through January 21, 2009, on the basis that the Veteran's condition had stabilized and that further payment for medical expenses was not authorized by law.  See 38 C.F.R. § 17.121 (2010).

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2010).  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  Id.

However, effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110- 387, § 402, 122 Stat. 4110 (2008).  This bill makes various changes to veterans' mental health care and also addresses other health care related matters.  Relevant to the instant case, the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the payment or reimbursement by VA of private treatment mandatory as opposed to discretionary, if all of the pertinent criteria outlined above are otherwise satisfied.  Specifically, the word "shall" in both statutes was changed from the word "may."

Additionally, the revised criteria included an added provision essentially expanding the definition of "emergency treatment" in section 1725 to include treatment rendered (1) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . (2) until such time as a Department facility or other Federal facility accepts such transfer if: (A) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (B) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  Id.

Further amendments were made to 38 U.S.C.A. § 1725 effective February 10, 2010, for all claims pending under the statute.  These amendments essentially provide for reimbursement of certain costs for emergency services covered by the statute to the extent private insurance could not reimburse a claimant in full for the services rendered.  See Pub. L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.

After careful consideration of the applicable law and regulations and the evidence of record, the Board concludes that the appellant is not entitled to reimbursement under 38 U.S.C.A. § 1725.  Specifically, the Board concludes that the Veteran's condition had stabilized by January 9, 2009.  As noted above, in a December 2009 Appeal Reconsideration Review a VA physician concluded that the medical evidence established that the Veteran was stable for transfer to a VA medical facility that was feasibly available on January 8, 2009.  

The Board has considered the appellant's argument that the Veteran was not stable for transfer due to his right hip fracture and history of stroke and myocardial infarction.  However, BHMC records specifically note on January 9, 2009 that the Veteran was stable with respect to his history of stroke and myocardial infarction.  On January 8, 2009, the Veteran's right hip fracture had stabilized to the point that he was referred for rehabilitation services and a January 9, 2009 rehabilitation note specifically noted that the Veteran's condition was stable, including with respect to his right hip incision and other residuals.  A January 11, 2009 treatment note also indicated that the Veteran was stable.  Finally, based on consideration of the BHMC treatment records, a VA physician also concluded that the Veteran's condition was stable from January 9, 2009 onward.  The Board finds the contemporaneous medical evidence and the December 2009 conclusions of a VA physician based on this evidence significantly more credible and probative than the appellant's current contentions made in pursuit of a claim for reimbursement of benefits.  

The Board also has considered the appellant's argument that the Veteran's stay in BHMC's recuperative care unit from January 12, 2009 could not have been accomplished at the John L. McClellan Memorial Veterans Hospital as the facility did not include a recuperative care unit.  The Board notes that the Veteran was not transferred to the recuperative care unit for several days after his condition stabilized and he could have been transferred to a VA facility, yet the appellant and BHMC made no effort to transfer him.  Moreover, there is no contemporaneous evidence of record to indicate that the Veteran was transferred to the BHMC recuperative care unit because he could not be transferred to a similar unit at a VA facility.  Finally, the December 2009 VA physician's opinion was that as of January 9, 2009 a VA facility was feasibly available for transfer.  See 38 C.F.R. § 17.53 (a VA facility may be considered as not feasibly available "when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities").  As such, the VA physician concluded that there was a VA facility within a sufficiently close distance that could provide the nature of treatment necessary for the Veteran's condition at that time.

While the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Accordingly, for the reasons stated above, reimbursement for medical treatment received on January 9, 2009 through January 21, 2009, under the provisions of 38 U.S.C.A. § 1725 and § 1728 must be denied.


ORDER

Entitlement to payment for unauthorized medical expenses totaling $860.00 incurred at a private in-patient facility between January 9, 2009 and January 21, 2009 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


